DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 27 July 2022.  Claims 1, 5 and 9 are currently amended.  Claims 1 and 3-17 are pending review in this action.  The previous objections to the drawings and the specification are withdrawn in light of newly filed figures 8 and 9.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  The previous Double Patenting rejection is withdrawn.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 11-13, 15 and 16 are rejected 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2003/0228416, hereinafter Iwamuru in view of U.S. Pre-Grant Publication No. 2017/0301958, hereinafter Deng.
	Regarding claim 1, Iwamuru teaches a plasma generating apparatus (paragraph [0067] and figures 1 and 2).
	The plasma generating apparatus comprises a roll electrode (21) transferring a substrate (F) (paragraph [0070]). The substrate (F) is capable of being a “separator”. A metal base material (21a) is built in the roll electrode (21) (paragraph [0076] and figure 3). 
	The plasma generating apparatus further comprises a plasma generating part interacting with the roll electrode (21) to generate plasma. The plasma generating part is capable of forming a mask having a bonding force patterned on the surface of the substrate (F). 
The plasma generating part comprises a discharge treatment container (20, “main body”) and a plurality of electrodes (22) (paragraphs [0069, 0070]). The discharge treatment container (20, main body”) is disposed in the width direction of the substrate (F). The plurality of electrodes (22) are disposed spaced apart from each other in longitudinal direction of the discharge treatment container (20, main body”) which is along the conveyance direction of the substrate (F) (figures 1 and 2). The electrodes generate the plasma in a space between the metal base material (21a) and the discharge treatment container (20, main body”). The electrodes are capable of forming a mask having a bonding force patterned on the surface of the substrate (F). 
A space gap is present between the discharge treatment container (20, main body”) and the roll electrode (21), so that the roll electrode (21) and the plasma generating part are separated by the space gap (figures 1 and 2).
The plasma generating part is located outside of the roll electrode (21), so that the substrate (F) is configured to be located between an outer peripheral surface of the roll electrode (21) and an inner surface of the discharge treatment container (20, main body”) facing the roll electrode (21) and the substrate (F) (figures 1 and 2).
Iwamuru fails to teach electrodes arranged at intervals in the width direction of the separator.
It is known in the art to arrange plasma electrodes in the width direction of a substrate that is to be treated for the purpose of forming a pattern on the substrate – see, e.g. Deng who teaches a series of electrodes (104) arranged along the width direction of a substrate (paragraphs [0030, 0038] and figure 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure electrodes in the width direction of the substrate for the purpose of forming a pattern on the substrate.
It is noted that the instant claims are replete with functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 
Regarding claim 3, Iwamuru teaches that the plurality of electrodes (22) extend in the width direction of the substrate (F) and are disposed at the same interval on the discharge treatment container (20, “main body”) (figures 1-5).
Regarding claim 4, Iwamuru describes the plurality of electrodes (22) with reference to figure 4, which shows just a single electrode. As such, the plurality of electrodes (22) are understood to have the same length, width and thickness.
Regarding claim 11, Iwamuru teaches that the discharge treatment container (20, “main body”) is made of a non-metallic material (paragraph [0087]).
Regarding claim 12, Iwamuru teaches that the discharge treatment container (20, “main body”) may include ceramics (paragraph [0087]).
Regarding claim 13, Iwamuru’s electrodes are capable of functioning as corona discharge electrodes. 
Regarding claim 15, Iwamuru’s plasma generating part is capable of forming a patterned mask on both sides of the substrate (F).
Regarding claim 16, Iwamuru’s plasma generating part is capable of forming masks with a different bonding force on both sides of the substrate (F).

Claims 1, 3, 4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-1361675, hereinafter Shin in view of U.S. Patent No. 6,080,471, hereinafter Shigematsu and U.S. Pre-Grant Publication No. 2017/0301958, hereinafter Deng.

	Regarding claim 1, Shin teaches a plasma generating apparatus (paragraphs [0092-0098] and figures 1, 3, 4 and 7). Shin’s apparatus is a corona discharge apparatus.
	The plasma generating apparatus comprises a roll electrode (122) transferring a separator (36) (paragraph [0089]). 
	The plasma generating apparatus further comprises a plasma generating part interacting with the roll electrode (122) to generate plasma. The plasma treatment enhances the adhesion property of the separator (paragraph [0083]). 
The plasma generating part comprises a dielectric (120, “main body”) disposed in a width direction of the separator and a discharge electrode (126) (paragraphs [0069, 0070]). The dielectric (120, “main body”) is disposed in the width direction of the separator. The electrode (126) generates the plasma in a space between the roll electrode (122) and the dielectric (120, “main body”). The plasma treatment enhances the adhesion property of the separator (paragraph [0083]). 
A space gap is present between the dielectric (120, “main body”) and the roll electrode (122), so that the roll electrode (122) and the plasma generating part are separated by the space gap (figures 3 and 4).
The plasma generating part is located outside of the roll electrode (122), so that the separator is configured to be located between an outer peripheral surface of the roll electrode (122) and an inner surface of dielectric (120, “main body”) facing the roll electrode (122) and the separator (36) (figure 4).
Shin fails to: 1) explicitly teach a metal member built in the ground electrode (122) and a plurality of discharge electrodes; and 2) teach electrodes arranged at intervals in the width direction of the separator.

Regarding 1), Shigematsu teaches a corona discharge apparatus having a metallic roll ground electrode and a plurality of discharge electrodes spaced apart from the metallic roll ground electrode (col. 14, lines 7-19 and figures 6A-6C). Shigematsu teaches that having a plurality of electrodes allows for an improved performance of the apparatus (col. 14, lines 44-50).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Shin’s ground electrode with a metallic core and to include a plurality of electrodes for the purpose of improving the performance of Shin’s apparatus.
Regarding 2), it is known in the art to arrange plasma electrodes in the width direction of a substrate that is to be treated for the purpose of forming a pattern on the substrate – see, e.g. Deng who teaches a series of electrodes (104) arranged along the width direction of a substrate (paragraphs [0030, 0038] and figure 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure electrodes in the width direction of the substrate for the purpose of forming a pattern on the substrate.
Regarding claim 3, Shin as modified by Shigematsu teaches that the plurality of electrodes (126) extend in the width direction of the separator and are disposed at the same interval on the dielectric (120, “main body”).
Regarding claim 4, Shin as modified by Shigematsu shows the plurality of electrodes (126) to have different lengths (Shigematsu’s figures 6A-6C).
Regarding claims 11 and 12, Shin teaches that the dielectric (120, “main body”) is made of a ceramic (paragraph [0098]).
Regarding claim 13, Shin as modified by Shigematsu teaches that the electrodes are corona discharge electrodes (Shin’s paragraph [0097]). 
Regarding claim 14, Shin shows the dielectric (120, “main body”) including an insertion groove accommodating the electrode (126) (figure 4). 
The insertion groove is formed in an outer surface of the dielectric (120, “main body”). The outer surface being opposite the inner surface of the dielectric (120, “main body”).
Regarding claim 15, Shin’s plasma generating part is capable of forming a patterned mask on both sides of the separator.
Regarding claim 16, Shin’s plasma generating part is capable of forming masks with a different bonding force on both sides of the separator.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-1361675, hereinafter Shin in view of U.S. Patent No. 6,080,471, hereinafter Shigematsu and U.S. Pre-Grant Publication No. 2017/0301958, hereinafter Deng as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2006/0159999, hereinafter Kejha.
Regarding claim 17, Shin teaches a lamination system.
The lamination system includes a plurality of supply rollers (44, 46) supplying an electrode and a separator (36) to be laminated (paragraph [0087] and figures 1 and 3). 
Shin as modified by Shigematsu teaches the plasma generating apparatus of claim 1. 
The lamination system further includes a laminator including a heater (30) and pressure roller (40), which adhere the separator and electrode to form a unit cell (“radical unit”) (paragraphs [0083, 0088] and figure 1).  
The plasma generating apparatus is located upstream of the laminator and thus treats the separator (36) prior to its bonding to the electrode (figure 1). 
Shin shows the electrode already sized appropriately to form the unit cell (“radical unit”) (figure 1). 
Shin fails to teach a first cutter cutting the electrode and a second cutter cutting the unit cell (“radical unit”) to a predetermined size. 
It is well-known in the art to employ a cutter to cut electrodes to size – see, e.g.  Kejha (paragraph [0086] and figure 5). Similarly, it is understood that the unit cell (“radical unit”) does not have infinite size and the separator (36) would have to eventually be cut to finish assembly of the unit cell (“radical unit”).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a first cutter and second cutter for the purpose of cutting electrode pieces to size and completing formation of the unit cell (“radical unit”) without undue experimentation and with a reasonable expectation of success.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, combinations of the Iwamuru and Deng references and the Shin, Shigematsu and Deng references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724